           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

ERNEST W. L. THOMPSON                                     PLAINTIFF

v.                        No. 2:18-cv-49-DPM

IVORY T. McDANIEL, Sergeant,
Brickey Unit, ADC; S. CHAPMAN,
Sergeant, Brickey Unit, ADC;
and JERMY SYKES, Sergeant,
Brickey Unit, ADC                                     DEFENDANTS

                                ORDER
     Thompson seeks another extension to file his notice of appeal.
     In reviewing the docket, the Court has discovered that
Thompson's earlier request to extend the time to file his notice was
untimely. Compare NQ 43, with NQ 44. The Court, however, granted the
extension. And Thompson was entitled to rely on the Court's action.
Schwartz v. Pridy, 94 F.3d 453,456 (8th Cir. 1996).
     Thompson's latest extension request, NQ 49, was untimely, too. He
missed his deadline by three days. Compare NQ 45. It is clear, though,
that Thompson is trying to perfect his appeal. He has, for example,
sought documents. NQ 47. And his latest motion speaks about working
on his "motion to appeal" and having a relative copy it to make it
legible. He again notes his eye problems. NQ 49. In the circumstances,
the Court finds excusable neglect and reopens Thompson's time to
appeal. FED. R. APP. P. 4(a)(S)(A)(ii).
     Thompson must file a notice of appeal by 19 April 2019 to perfect
his right to appeal. A notice of appeal is a simple document: Federal
Rule of Appellate Procedure 3(c) requires Thompson to state only three
things. The notice is not a brief, which must explain all the reasons
Thompson believes this Court erred. FED. R. APP. P. 28.
     Thompson's motion, NQ 49, is granted. Thompson must file his
notice of appeal in this Court by 19 April 2019. This Court will not
grant him any further extension of time to meet this jurisdictional
requirement.
     So Ordered.

                                                 1
                                  D.P. Marshall Jr.
                                  United States District Judge




                                   -2-
